Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest an eye chart presentation device comprising: a display that is configured to display an eye chart image on a screen; a reflection mirror that is configured to reflect light flux emitted from the display; a convex lens system that is configured to form a virtual image of the eye chart image based on the light flux reflected by the reflection mirror, the focal length of the convex lens system being greater than 800 mm; and an optical path-bending mirror that is configured to bend an optical path of the reflected light passing through the convex lens system and to present the virtual image of the eye chart image at an image point away from an eye to be examined by a predetermined distance, wherein the screen is positioned within the focal length of the convex lens system, wherein the display is arranged to emit the light flux in a first direction, wherein a sightline of the eye extends in a second direction orthogonal to the first direction, wherein the reflection mirror comprises a first mirror configured to directly reflect the light flux from the display and second mirror configured to reflect the light flux reflected by the first mirror to the convex lens system in a third direction orthogonal to both the first direction and the second direction, wherein the eye chart presentation device is mounted on an optometry table, and wherein the display, the reflection mirror, and the convex lens system are arranged so that the optical path of the light flux reflected by the second mirror in the third direction is positioned between the display and the first mirror.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613